Title: To Thomas Jefferson from Lafayette, 23 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Williams Burg March 23d 1781

In the Midst of preparations and Sanguine Hopes, intelligence was Brought to our Camp Near Sleepy Hole that the Squadron Some time Mistaken for a French fleet, was Behond any doubt Composed of British Men of War. Their Force and Number was still Uncertain, Nor was it possible to know where they Came from. It was then A general opinion that they Had troops on Board. The Same Night the troops under Gnl. Müllemberg took Again their old position at Suffolk, and intelligences were Sent to Col. Parker of our Movement and the Arrival of the Ennemy. Baron de Stubens Having from the Begining Been directed to Make every preparation Against the time of our Arrival, I Requested Him to take Measures for the Security of Such Articles as Might Be Exposed, and He Had the Honor of writing on that Subject to Your Excellency.
From intelligences that Can Be depended Upon, I know that the French fleet, with all the Grenadiers and light infantry and By the Most favorable Wind, Have left Rhode island on the 8h Insn. What Became of them Since that time I am not able to Say, Nor Can I get intelligences from the Ennemy’s fleet. Spies Have Been Sent on their Board, and on their Return I will Have the Honor to write to Your Excellency.
The two Boats which I Understand Have Been dispatch’d from the Eastern Shore By Your Excellency’s orders, two others Sent By Gnl. Weedon and one I am Going to order out Will insure the French fleet Against any Surprise. Should this fleet Be from Gardner’s Bay (which opinion Seems the Most probable) it is Still to Be Hoped that An Engagement May turn the tables in our favor.
I Have Received the dispatches which Your Excellency was pleased to forward and Request you will Receive My Best thanks. With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant,

Lafayette

